Exhibit 15.2 [BDO Auditores S.L. letterhead] CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on Form S-8 (File Nos. 333-187533, 333-102288 and 333-92491)pertaining to the Employee Stock Option plans of Ellomay Capital Ltd. (the “Company”) and Form F-3 (File No. 333-144171) of the Company of our report dated March 31, 2014 with respect to the consolidatedfinancial statements of Ellomay Spain S.L. included in the Annual Report on Form 20-F of the Company for the year ended December 31, 2013. /s/ BDO Auditores S.L. BDO Auditores S.L. Certified Public Accountants Madrid, Spain March 31, 2014
